 372DECISIONS OF NATIONAL LABOR RELATIONS BOARDAccordingly,we find that a question affecting commerce exists con-cerning the representation of the employees of the Employer withinthe meaning of Sections 9(c) (1) and 2(6) and(7) of the Act.4.We find, in accord with the stipulation of the parties,that thefollowing employees constitute a unit appropriate for the purposes ofcollective bargaining :All employees of the Employer excluding executives,secretaries toexecutives,superintendents,confidential clerks, salesmen,professionalemployees,guards, and all supervisors as definedin the Act.[Text of Direction of Election omitted from publication.]Commercial and IndustrialLifeInsurance CompanyandSta-tionary Engineers Local UnionNo. 707,International UnionofOperating Engineers,AFL-CIO.CaseNo. 23-CA-1001.October 12, 1960DECISION AND ORDEROn May 31, 1960, Trial Examiner Thomas N. Kessel issued his In-termediate Report in the above-entitled proceeding, finding that theRespondent had engaged in and was engaging in certain unfair laborpractices and recommending that it cease and desist therefrom and takecertain affirmative action, as set forth in the copy of the IntermediateReport attached hereto.Thereafter the Respondent filed exceptionsto the Intermediate Report.The Board i has reviewed the rulings made by the Trial Examinerat the hearing and finds that no prejudicial error was committed.The rulings are hereby affirmed. The Board has considered the Inter-mediate Report,2 the exceptions, and the entire record in the case, andhereby adopts the findings, conclusions, and recommendations of theTrial Examiner.ORDERUpon the entire record in this case, and pursuant to Section 10 (c) ofthe National Labor Relations Act, as amended, the National LaborRelations Board hereby orders that the Respondent, Commercial andIndustrial Life Insurance Company, its officers, agents, successors, andassigns, shall :'Pursuant to the provisions of Section 3(b) of the Act, the Board has delegated itspowers in connection with this case to a three-member panel [Chairman Leedom andMembers Rodgers and Fanning].sWe correct a typographical error in the Intermediate Report.The date at the endof the last paragraph of III. Unfair Labor Practices is corrected to read, "February 10,1960."129 NLRB No. 44. COMMERCIAL AND INDUSTRIAL LIFE INSURANCE CO.3731.Cease and desist-from:(a)Refusing to bargain collectively with Stationary EngineersLocal Union No. 707, International Union of Operating Engineers,AFL-CIO, as the exclusive bargaining representative of all its operat-ing and maintenance engineers, including the chief engineer and theapprentice engineer, at its Houston, Texas, office building, but exclud-ing all other employees and supervisors as defined in the Act.(b) In any like or related manner interfering with, restraining, orcoercing its employees in the exercise of the rights guaranteed bySection 7 of the Act.2.Take the following affirmative action which the Board finds willeffectuate the policies of the Act :(a)Upon request, bargain collectively with Stationary EngineersLocal Union No. 707, International Union of Operating Engineers,AFL-CIO, as the exclusive representative of all the employees in theabove-described unit, and if an understanding is reached, embody suchunderstanding in a signed agreement.(b)Post at its place of business in Houston, Texas, copies of thenotice attached to the Intermediate Report marked "Appendix." ICopies of said notice, to be furnished by the Regional Director for theTwenty-third Region, shall, after being duly signed by the Respond-ent's representative, be posted by the Respondent immediately uponreceipt thereof and be maintained by it for a period of 60 consecutivedays thereafter in conspicuous places, including all places wherenotices to employees are customarily posted.Reasonable steps shallbe taken by the Respondent to insure that said notices are not altered,defaced, or covered by any other material.(c)Notify the Regional Director for the Twenty-third Region, inwriting, within 10 days from the date of this Order, what steps theRespondent has taken to comply herewith.3 This notice shall be amended by substituting for the words "The Recommendations ofa Trial Examiner" the words "A Decision and Order." In the event that this Order isenforced by a decree of a United States Court of Appeals, there shall be substituted forthe words "Pursuant to a Decision and Order" the words "Pursuant to a Decree of theUnited States Court of Appeals, Enforcing an Order."INTERMEDIATE REPORT AND RECOMMENDED ORDERSTATEMENT OF THE CASEUpon a charge filed byInternationalUnionof Operating Engineers,Local 707,AFL-CIO,'herein calledthe Charging Party, the General Counsel ofthe National'By amendment at the hearing the name of the Charging Party as appears on thecharge and all other formal documents of this proceeding was changed to StationaryEngineers Local Union No. 707, International Union of Operating Engineers,AFL-CIO.In resisting the amendment,counsel for the Respondent was unable to offer any reasonfor belief that the Charging Party as named in the amendment is different from theChargingPartyas named in the formal documents I am satisfied from the record thatthe correct name of the Charging Party is as shown by the amendment and that it is infact the same party designated by other name in the charge and the other formal docu-ments in this proceeding. 374DECISIONS OF NATIONAL LABOR RELATIONS BOARDLabor Relations Board, by the Regional Director for the Twenty-third Region,issued his complaint dated April 7, 1960, against Commercial and IndustrialLife Insurance Company, herein called the Respondent, alleging that the Respondenthad engaged in and was engaging in unfair labor practices affecting commerce withinthe meaning of Section 8(a)(5) and (1) of the National Labor Relations Act, 61Stat. 136, herein called the Act.Copies of the complaint, the charge, and a noticeof hearing were duly served upon the parties.The Respondent's answer deniesthe allegation of unlawful conduct in the complaint.Pursuant to notice a hearing was held at Houston, Texas, on May 10, 1960, beforethe duly designated Trial Examiner.All parties were represented by counsel orother representative.Full opportunity to be heard, to examine and cross-examinewitnesses, and to introduce evidence was afforded all parties.At the close ofthe hearing the parties stated their intention not to file briefs.Upon the entire record in the case and from observation of the witnesses, theTrial Examiner makes the following:FINDINGS OF FACT1.THE LABOR ORGANIZATION INVOLVEDStationary Engineers Local UnionNo. 707,InternationalUnion of OperatingEngineers,AFL-CIO,isa labor organization which admits to membership theemployees of the Respondent.H. PERTINENT COMMERCE FACTSThe complaint alleges and the Respondent's answer admits that the Respondentis a Texas corporation having its principal offices and place of business in the C. & I.Life Building, Houston, Texas, and is the owner and operator of this building whereitengages in the business of leasing and renting office and other space therein tovarious other business organizations; that in the 12-month period preceding issuanceof the complaint the Respondent in the course of leasing and renting space in theforegoing building received gross revenues in an amount exceeding $100,000, ofwhich $25,000 was derived from business organizations whose annual sales directlyoutside the State of Texas exceed $50,000.The Respondent's answer denies thatit is engaged in commerce within the meaning of the Act and the answer furtherasserts that the Respondent's principal business is insurance, and that it owns theC. & I. Life Building where it has its principal offices, and occupies about 5 percentof the rentable area of the building with the remaining 95 percent being occupiedby various tenants.Based upon the foregoing facts the Board, in a representationproceeding in which the Respondent was named the employer, Case No. 39-RC-1407,found that the Respondent was engaged in commerce within the meaning of theAct and that assertion of the Board's jurisdiction over its business would effectuatethe policies of the Act, citingMistletoe Operating Company,122 NLRB 1534. Ifind in this proceeding that the Respondent is engaged in commerce within themeaning of the Act and that the Act's policies will be effectuated by assertion of theBoard's jurisdiction over its business.III.THE UNFAIR LABOR PRACTICESOn August 13, 1959, the Board, in Case No. 39-RC-1407, issued its Decision andDirection of Election finding that a unit of the Respondent's employees consistingof "all operating and maintenance engineers, including the chief engineer and theapprentice engineer employed by the employer at its Houston, Texas, office buildingbut excluding all other employees and supervisors as defined in the Act" was appro-priate for representation and ordered an election among the employees in theaforesaid appropriate unit to determine whether they desire to be represented bythe Charging Party in this proceeding.Pursuant thereto the Board conducted anelection on September 15, 1959.The tally of ballots issued thereafter showed thatamong a total of six eligible voters four voted for representation by the ChargingParty, one voted against, and one ballot was challenged.Thereafter, the Respond-ent filed timely objections to conduct affecting the results of the election.Theseobjections were investigated by the Regional Director who, on October 19, 1959,issued a report recommending that the Board certify the Charging Party as thecollective-bargaining representative of the employees in the appropriate unit.TheRespondent subsequently filed timely exceptions to the Regional Director's report andrecommendations.On December 1, 1959, the Board issued its SupplementalDecision and Certification of Representatives in which it adopted the findings andrecommendations of the Regional Director and certified the Charging Party as the COMMERCIAL AND INDUSTRIAL LIFE INSURANCE CO.375collective-bargaining representative of the Respondent's employees in the appropriateunit.The complaint alleges that on or about January 20, 1960, and at various timesthereafter, the Charging Party requested the Respondent to bargain with it withrespect to rates of pay and other terms and conditions of employment for theemployees in the foregoing appropriate unit and that on February 10, 1960, andat various times thereafter, the Respondent refused and continues to refuse tobargain collectively with the Charging Party, that it refuses to recognize theCharging Party as the exclusive bargaining representative of its employees in theappropriate unit, and that it refuses to meet and confer with it for the purpose ofnegotiating a collective-bargaining agreement for these employees.The Respondent'sanswer admits these allegations.The Respondent's justification for its refusal tomeet with and to bargain with the Charging Party consists essentially of an attackupon the validity of the certificate issued by the Board to the Charging Party asexclusive bargaining representative.The Respondent maintains that for reasons setforth in its objections to conduct affecting the result of the election and in the excep-tions filed with the Board to the Regional Director's report on objections it wasdenied due process in the representation proceeding which resulted in the issuanceof the certificate to the Charging Party by the Board.At the hearing the Respond-ent's counsel also mentioned' that the Respondent has never conceded that it isengaged in commerce within the meaning of the Act and also that the unit foundby the Board is not appropriate for purposes of representation. I take it that theRespondent still challenges the assertion of jurisdiction by the Board over it in therepresentation proceeding as well as in this case and also contends that the ChargingParty does not represent its employees in a unit appropriate for the purposes ofcollective bargaining.From my examination of the record in this case, which includes the record in therepresentation proceeding which resulted in the issuance of the Charging Party'sexclusive bargaining certificate, I am satisfied that at no stage in the representationproceeding was the Respondent denied due process, but that its objections and excep-tions were given full consideration by the Regional Director and by the Board inaccordance with the facts in the case and the law pertaining thereto and that thefinal dismissal of these exceptions by the Board was consistent with pertinent Boardprecedent.Because the Respondent has raised no issue in the instant proceedingwhich was not considered by the Board in the representation proceeding, and be-cause the Respondent has shown no change in any circumstance since the time ofthe Board's consideration of the facts and the issues in the representation pro-ceeding, there is now no basis for departure from or alteration of the Board's deter-mination.Accordingly, I find that the Charging Party is the certified exclusivebargaining representative of the Respondent's employees in the above-describedappropriate unit and that the Respondent was obligated to bargain with it forthese employees upon proper request. I find that such request was properly madeand that from January 10, 1960, and thereafter the Respondent refused and stillrefuses to bargain with the Charging Party and thereby violated Section 8(a)(5)and (1) of the Act.W. THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondent set forth in section III, above, occurring in con-nection with the operations of the Respondent described in section I, above, have aclose, intimate, and substantial relation to trade, traffic, and commerce among theseveral States, and tend to lead to labor disputes burdening and obstructing com-merce and the free flow thereof.V. THE REMEDYHaving found that the Respondent has engaged in unfair labor practices violativeof Section 8(a)(5) and (1) of the Act, I shall recommend that it cease and desisttherefrom and take certain affirmative action designed to effectuate the policies ofthe Act. It has been found that the Respondent has refused and still refuses tobargain collectively with the Charging Party as the exclusive representative of theemployees in the appropriate unit described herein. It will therefore be recom-mended that the Respondent bargain collectively, upon request, with the ChargingParty as the exclusive representatives of the employees in the appropriate unit, and,if an understanding is reached, embody such understanding in a signed agreement.Upon thebasis of the foregoing findings of fact and upon the entire record inthe case, I make the following: 376DECISIONSOF NATIONALLABOR RELATIONS BOARDCONCLUSIONS OF LAW1.Commercial and Industrial Life Insurance Company is an employer withinthe meaning of Section 2(2) of the Act, and is engaged in commerce within themeaning of Section 2(6) and (7) of the Act.2.Stationary Engineers Local Union No. 707, 'International Union of OperatingEngineers, AFL-CIO, is a labor organization within the meaning of Section 2(5)of the Act.3.The following unit of the Respondent's employees is appropriate for thepurposes of collective bargaining within the meaning of Section 9(b) of the Act:All operating and maintenance engineers, including the chief engineer andapprentice engineer, employed by the Respondent at its Houston, Texas, officebuilding, but excluding all other employees and all supervisors as defined inthe Act.4.On December 1, 1959, andat all timesthereafter, the Charging Party was,and now is, the representative of a majority of the Respondent's employees in theappropriate unit described above for the purposes of collective bargaining withinthe meaning of Section 9(a) of the Act.5.By refusing on February 10, 1960, and thereafter, to bargain collectively withthe Charging Party as the exclusive representative of all its employees in ,the above-described appropriate unit, the Respondent has engaged in and is engaging in unfairlabor practices within the meaning of Section 8(a)(5) and (1) of the Act.6.The aforesaid unfair labor practices are unfair labor practices affecting com-merce within the meaning of Section 2(6) and (7) of the Act.[Recommendations omitted from publication.]APPENDIXNOTICE To ALL EMPLOYEESPursuant to the recommendations of a Trial Examiner of the National LaborRelations Board, and in order to effectuate the policies of the Labor-ManagementRelations Act, we hereby notify our employees that:WE WILL bargain collectively upon request with Stationary Engineers LocalUnion No. 707, International Union of Operating Engineers, AFL-CIO, as theexclusive bargaining representative of all our employees in the appropriate unitdescribed below with respect to rates of pay, wages, hours of employment, andother terms and conditions of employment, and, if an agreement is reached,embody such understanding in a signed contract.The appropriate unit is:All operating and maintenance engineers, including the chief engineerand apprentice engineer, employed at our Houston, Texas, office building,but excluding all other employees and all supervisors as defined in the Act.COMMERCIAL AND INDUSTRIALLIFE INSURANCE COMPANY,Employer.Dated-------------------By-------------------------------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof, and must not ibealtered, defaced, or covered by any other material.Local Union 522,Lumber Drivers,Warehousemen and Handlers,International Brotherhood of Teamsters,Chauffeurs,Ware-housemen and Helpers of AmericaandRepublic Wire Corpo-ration.Case No. 22-CC-87. October 17, 1960DECISION AND ORDERUpon charges filed on April 25, 1960, by Republic Wire Corpora-tion, herein called Republic, the General Counsel for the National129 NLRB No. 45.